Filed 12/22/22 P. v. Ceniceros CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                         G061555

           v.                                                           (Super. Ct. No. 20CF0435)

 PATRICK ANDREW CENICEROS,                                              OPINION

      Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Gregg L.
Prickett, Judge. Affirmed.
                   Michael C. Sampson, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   No appearance for Plaintiff and Respondent.
                                                      *      *      *
                  This is an appeal in which there is very little to say. Appellant was
convicted in 2021 of a collection of serious crimes, including aggravated arson (Pen.
Code, § 451.5) with a three-year enhancement for use of an accelerant and a five-year
enhancement for a prior serious felony. The trial court stayed some punishments and
constructed an 18-years-to-life term of imprisonment.
                  The legislature subsequently changed the law to give trial courts more
discretion in imposing sentences for prior serious felony enhancements, so we affirmed
appellant’s conviction but remanded it to allow the trial court to exercise its discretion.
The trial judge exercised that discretion but did not change his mind about the appropriate
sentence. He reimposed the 18-years-to-life sentence.
                  Ceniceros appealed and we appointed counsel to represent him. Counsel
reviewed the record in the case and concluded there was no issue he could argue that had
a reasonable chance of success. He did not argue against his client but requested – as the
law provides – that we independently review the case and see if we could find an issue
that might be arguable. (People v. Wende (1979) 25 Cal.3d 436 (Wende).)1 Ceniceros
was given the opportunity to write to us and tell us what issues he thought might be found
in the record but did not respond.
                  It should be emphasized that a Wende review is not for arguments that
would necessarily be successful, but merely arguments that could be argued, arguments
whose proposal would not violate ethical prohibitions about frivolous appeals. Our
review of the case was aimed at merely finding something an attorney could ethically
argue in favor of reversal. We have made such a review and found nothing.
                  The statutory change that resulted in our reversal of the judgment in
Ceniceros’ first appeal did not require the sentencing judge to change his mind. It just


         1
                   Counsel cited People v. Serrano (2012) 211 Cal.App.4th 496 to us, as well, but in this case we
believe resolution of the issue of whether this is a first appeal of right would not change the outcome so we see no
reason to depart from standard Wende procedures.


                                                          2
said he could if he wished to. It gave him the power he did not have when Ceniceros was
first sentenced to consider a lesser sentence.
              The judge here considered the possibility of a lesser sentence and rejected
it. Ceniceros’ crimes were horrific, and the judge chose to impose a high sentence. We
see nothing here that would allow us to interfere with that choice. And Ceniceros having
filed nothing to augment his attorney’s request for Wende review, we have no reason to
inquire further.
              The judgment is affirmed.




                                                     BEDSWORTH, J.

WE CONCUR:



O’LEARY, P. J.



GOETHALS, J.




                                                 3